                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-488-GCM

 NORMAN BENNETT,

                   Plaintiff,

 v.
                                                         ORDER
 PMAB, LLC,

                   Defendant.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Joseph C. Hoeffel, filed May 2, 2019 (Doc. No. 14).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Hoeffel is admitted to appear before this

court pro hac vice on behalf of Plaintiff, Norman Bennett.

       IT IS SO ORDERED.


                                         Signed: May 3, 2019
